                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


SIGNAL PEAK ENERGY, LLC,                         CV 17-66-BLG-SPW-TJC

                    Plaintiff,
                                                 ORDER
vs.

GENERON IGS, INC. et al.,

                    Defendants.

      Plaintiff Signal Peak Energy, LLC has filed an unopposed motion to allow

counsel to appear at the Preliminary Pretrial Conference by telephone. (Doc. 44.)

Good cause appearing, IT IS HEREBY ORDERED that the motion is GRANTED.

      Plaintiff’s counsel, Robert J. Slavik and Glenn W. Matter, may appear by

telephone at the December 18, 2018 Preliminary Pretrial Conference. Counsel

shall use the Court’s conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

      DATED this 4th day of November, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
